OPINION OF THE COURT
NYGAARD, Circuit Judge.
Pursuant to L.A.R. 27.4, the Appellant’s sentence will be vacated and this matter will be remanded to the District Court for re-sentencing in light of the United States Supreme Court’s recent decision in Chambers v. United States, — U.S.-, 129 S.Ct. 687, 172 L.Ed.2d 484 (2009).
The Government, via letter brief filed January 26, 2009, agrees that the Appellant’s sentence should be vacated and this matter remanded for re-sentencing consistent with the Supreme Court’s Chambers decision, supra.